PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


THE SMALL PATENT LAW GROUP, LLC 
225 S. MERAMEC, SUITE 725 
ST. LOUIS, MO  63105

In re Application of 		:
	PETRAK, EDWARD THOMAS et al.		:	
Application No. 15/276,122		: 	DECISION ON PETITION	
Filed: September 26, 2016		: 	UNDER 37 CFR § 1.181
Attorney Docket No. WABP11467USORG1 (552-357US)	:	& 37 CFR § 1.144	
For:	COOLING CONTROL SYSTEMS		:
			:

This is a decision in response to the petition filed on February 26, 2021 under 37 CFR 1.181   requesting withdrawal of the restriction requirement mailed on July 1, 2020. 

The petition is DISMISSED as MOOT.

Background

A review of the record reveals that:
 
A non-final Office action was mailed on July 11, 2017. 
On July 19, 2017, a response to the non-final Office action was filed. 
A final Office action was mailed on December 12, 2017.
On February 27, 2018, a response to the final Office action and a request for consideration under the After Final Consideration Pilot Program 2.0 (AFCP 2.0) were filed.
An Applicant-initiated interview summary was issued on March 2, 2018.
An AFCP 2.0 Decision was mailed on April 16, 2018.
On April 23, 2018, a Request for Continued Examination (RCE) was filed.
A non-final Office action was mailed on August 27, 2018.
On October 29, 2018, a response to the non-final Office action was filed.
A final Office action was mailed on May 31, 2019. 
On August 15, 2019, a Pre-Appeal Brief Conference Request was filed.
A Notice of Panel Decision from Pre-Appeal Brief Review was issued on September 16, 2019.  The panel decided to proceed to Board of Patent Appeals and Interferences.
On October 16, 2019, an Appeal Brief was filed.
A non-final Office action was mailed on July 1, 2020. The examiner reopened the prosecution and issued a restriction requirement.  Claims 1-21 were restricted into three inventions under 35 U.S.C. 121: Invention I (Claims 1-6), Invention II (Claims 7-14), and Invention III (Claims 15-21).  On June 19, 2020, the applicant elected Invention I (Claims 1-6) with traverse on a telephone conversation. 
On September 30, 2020, a response to the non-final Office action was filed. In addition, the applicant argued that restriction requirement is improper and must be withdrawn. 
A second non-final Office action was mailed on November 27, 2020. The examiner did not provide a response to Applicant’s restriction requirement arguments.
On February 26, 2021, a response to the second non-final Office action was filed.
On February 26, 2021, the instant petition was filed.
A third non-final Office action was mailed on March 23, 2021. In the non-final Office action, the examiner withdrawn the restriction requirement issued on July 1, 2020 and examined the non-elected Invention II (Claims 7-14) and Invention III (Claims 15-21).

Discussion and Analysis

In the petition, the applicant requests withdrawal of the restriction requirement mailed on July 1, 2020. 

A review of the record indicated that the restriction requirement issued on July 1, 2020 has been withdrawn in a third non-final Office action mailed on March 23, 2021 and the non-elected Invention II (Claims 7-14) and Invention III (Claims 15-21) have been examined. Thus, the issue raised in the petition is considered moot. The petition is hereby DISMISSED as MOOT.
Any inquiry regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5754.


___/James P. Trammell/______
James P. Trammel, Director
Patent Technology Center 3600
(571) 272-6712

/SB/:  05/03/2021